DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 16-18 in the reply filed on 02/10/22 is acknowledged.
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the micronized cereal bran recited in claim 3 is the same as or different from the micronized cereal bran recited in claim 1. For 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “comprises from 0 to 15wt% of powdered milk products”, and the claim also recites “preferably 0.1 to 15wt% of powdered milk products” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the phrase "such as" in lines 4 and 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abu-Hardan et al. US 2019/0174792.
Regarding claim 1, Abu-Hardan discloses a fat-based filling comprising micronized cereal bran ([0067]- [0069], [0203]- [0298], [0388], Table 5 Example 11, [0579]).
Regarding claim 2, Abu-Hardan discloses that the fat-based filling comprises sugar and fat (oil palm filling) (Table 5 Example 11, [0579]) ([0441], [0442], [0390], [0453]). 
Regarding claim 4, Abu-Hardan discloses that the fat-based filling comprises 1 wt% lecithin (Table 5, Example 11).
Regarding claim 5, Abu-Hardan discloses that the fat-based filling comprises 4wt% powdered milk products (milk skimmed powder) (Table 5, Example 11).
Regarding claim 7, Abu-Hardan discloses that the fat-based filling comprises maltodextrin (Table 5, Example 11) ([0390], [0453], [0456]).
Regarding claim 16, Abu-Hardan discloses that the micronized cereal bran comprises wheat ([0069]), corn, oat or barley bran ([0252]).
Regarding claim 17, Abu-Hardan discloses that the micronized cereal bran comprises wheat bran ([0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3, 6, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Hardan et al. US 2019/0174792. 
Regarding claim 3, Abu-Hardan discloses a fat-based filling composition ([0294]- [0302]) that comprises a) 0.1% to 99.9% micronized particles (preferably micronized bran) and b) 0.1 to 99.9% of a carrier medium. Abu-Hardan also discloses that the micronized particles (micronized bran) can be present in an amount of 5wt% ([0300]- [0302]) and that the amount of a) and b) totals to 100% ([0297]). Abu-Hardan discloses that the carrier medium is any fat-based filling suitable for foodstuffs and since comp K ([0578], Table 5) is a fat-based filling suitable for foodstuffs, comp K is seen to be suitable for use as the carrier medium b), which would thus comprise the claimed sugar and fat as further detailed below. It is noted that [0578] recites that comp K does not contain any bran and therefore the inclusion of 17% micronized bran in Table 5 has been interpreted as a typographical error. Therefore, Abu-Hardan is seen to make obvious a filling composition comprising a) 5wt% micronized bran and b) 95wt% of carrier medium comp K. The fat- based filling composition with the 5wt% of micronized bran and 95wt% of comp K would include 24.52wt% sugar (.95 X .2582 = 24.52% sugar) and 34.2wt% fat (.95 X .36 = 34.2% oil palm filling) and 5wt% micronized bran.
Regarding claim 6, claim 6 differs from Abu-Hardan in the recitation that the fat-based filling further comprises from 2 to 15 wt% of cocoa powder and/or 2 to 15wt% of hazelnut paste. However, it is noted that Abu-Hardan discloses that the fat-based filling can comprise solid particles ([0390]) and that solid particles include cocoa powder ([0453], [0461]) and nut paste ([0460]). Abu- Hardan also discloses that a conventional cream recipe can include 6% cocoa powder ([0557], Table 3), therefore Abu-Hardan is seen to suggest the use of 6% cocoa powder in a fat-based filling. Regarding the amount of hazelnut paste, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).
Regarding claim 8, Abu-Hardan discloses that the fat-based filling can comprise solid particles ([0390]) and that solid particles can include bulking agents ([0453]).
Regarding claim 9, Abu-Hardan discloses that the fat-based filling can include polydextrose ([0390], [0453], [0456]) and is therefore seen to teach polydextrose as a bulking agent.
Regarding claim 18, Abu-Hardan discloses a fat-based filling composition ([0294]- [0302]) that comprises a) 0.1% to 99.9% micronized particles (preferably micronized bran) and b) 0.1 to 99.9% of a carrier medium. Abu-Hardan also discloses that the micronized particles (micronized bran) can be present in an amount of 5wt% ([0300]- [0302]) and that the amount of a) and b) totals to 100% ([0297]). Abu-Hardan discloses that the micronized bran is micronized cereal bran which comprises micronized wheat, corn oat or barely bran ([0069], [0252]).  Abu-Hardan discloses that the carrier medium is any fat-based filling suitable for foodstuffs and since comp K .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 2345806 discloses the use of micronized bran in food products (Abstract, [0033]). FR 2477844 discloses the use of micronized bran in a chocolate composition (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792